                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:16CR205

              v.
                                                                     ORDER
STACY ALLEN,

                        Defendant.

          This matter is before the Court on defendant Stacy Allen’s (“Allen”) requests for
appointed counsel (Filing No. 92) and leave to proceed in forma pauperis (“IFP”) (Filing
No. 93) on appeal. Allen filed the Notice of Appeal (Filing No. 76) on October 5, 2018.
Subsequently, the Eighth Circuit Court of Appeals denied Allen’s motion for appointment
of counsel on appeal (Filing No. 89) and his counsel’s motion to withdraw as counsel on
appeal (Filing No. 91) because this Court had not made a determination of Allen’s IFP
status.

          On careful review of Allen’s application, the Court finds Allen’s request to proceed
IFP satisfies the requirements of 28 U.S.C. § 1915 and Federal Rule of Appellate
Procedure 24(a)(1).1 Therefore, Allen will be allowed leave to proceed IFP on appeal.

          Because the Eighth Circuit Court of Appeals denied Allen’s counsel’s request to
withdraw, Allen’s request for appointed counsel on appeal is denied without prejudice. See
8th Cir. R. 27B(a) (“Defendant’s trial counsel, whether retained or appointed, shall
represent the defendant on appeal, unless the Court of Appeals grants permission to
withdraw.”). Accordingly,




       Although Allen did not file a separate motion for leave to proceed IFP as required
          1
by Rule 24(a), the Court will construe Allen’s affidavit as a motion.
IT IS ORDERED:
1.    Allen’s motion for leave to proceed in forma pauperis on appeal (Filing
      No. 93) is granted.
2.    Allen’s request for appointed counsel on appeal (Filing No. 92) is denied
      without prejudice.
3.    The Clerk’s Office is directed to forward a copy of this Order to the Eighth
      Circuit Court of Appeals.

Dated this 29th day of November 2018.

                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        United States District Judge




                                    2
